OPINION — AG — ** OPEN MEETING — FAIRS — POPULATION ** (1) WHETHER COUNTIES WITH POPULATION OVER 150,000 ARE OBLIGATED TO PROVIDE 40H AND FAA GROUPS FACILITIES AT FAIRS IS A QUESTION THAT WOULD REQUIRE AN APPLICATION OF FACTS AND MAY NOT BE ANSWERED AS A MATTER OF LAW. (2) WHETHER 4-H AND FAA HORSE SHOWS ARE "AGRICULTURAL SHOWS OR EXPOSITION" WITHIN THE MEANING OF TITLE 2 STATUTES REGARDING FAIRS IS A QUESTION OF FACT AND MAY NOT BE ANSWERED AS A MATTER OF LAW. (3) COUNTIES, REGARDLESS OF THEIR POPULATION, ARE NOT CURRENTLY AUTHORIZED TO CONDUCT FAIRS OPERATED BY AGREEMENT WITH NON PROFIT CORPORATION. (4) THE OPEN MEETING ACT, 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314] APPLIES TO MEETINGS OF THE BOARD OF DIRECTORS OF A NON PROFIT CORPORATION, WHERE SUCH CORPORATION HAS CONTRACTED WITH A CITY FOR THE OPERATION, MAINTENANCE, AND IMPROVEMENTS OF A MUNICIPAL PARK AND THE CITY MAKES ANNUAL APPROPRIATIONS TO THE CORPORATION AS AN OPERATING FEE, WHERE SUCH MEETINGS ARE HELD FOR THE PURPOSE OF DISCUSSING BUSINESS CONCERNING SUCH MATTERS. (5) A CITY MAY NOT DELEGATE TO AN NON PROFIT CORPORATION BY CONTRACT OR OTHERWISE ITS POWER TO CONTRACT FOR IMPROVEMENTS TO A MUNICIPAL PARK, UNLESS THE CITY IS A CHARTER CITY AND HAS A CHARTER PROVISION PERMITTING SUCH DELEGATION TO ANOTHER PARTY; AND WHETHER SUCH A CHARTER PROVISION EXISTS IS A QUESTION OF FACT. (6) IN THE EVENT A CITY CHARTER PROVISION PERMITS THE DELEGATION TO A NON PROFIT CORPORATION OF A CITY'S AUTHORITY TO CONTRACT FOR IMPROVEMENTS, MUST NEVERTHELESS BE ADVERTISED, AWARDED AND EXECUTED IN COMPLIANCE WITH THE COMPETITIVE BIDDING ACT OF 1974, 61 O.S. 101 [61-101] ET SEQ., PROVIDED THE ACT IS APPLICABLE TO THE CITY IN THE FIRST INSTANCE. WHETHER THE COMPETITIVE BIDDING ACT OF 1974, IS APPLICABLE TO A "HOME RULE" CITY IS A QUESTION OF FACT, DEPENDENT UPON A RESOLUTION OF POTENTIAL CONFLICTS BETWEEN THE STATE LAW AND CHARTER PROVISIONS DEALING WITH AWARDING CONTRACTS FOR PUBLIC IMPROVEMENTS AND A DETERMINATION OF WHETHER SUCH CHARTER PROVISIONS CONCERN PURELY "MUNICIPAL" AFFAIRS OR AFFECT A WIDER STATE INTEREST. (MUNICIPALITY, OPEN MEETING, FREE FAIR, SHOWS, ORGANIZATIONS, PUBLIC TRUST AUTHORITY, STUDENT GROUPS) CITE: 2 O.S. 104 [2-104](L) 2 O.S. 104 [2-104](B), 2 O.S. 131.1 [2-131.1] — 2 O.S. 131.18 [2-131.18], 2 O.S. 31 [2-31], 2 O.S. 157.3 [2-157.3], 2 O.S. 131.8 [2-131.8], 2 O.S. 91 [2-91], ARTICLE V, SECTION 59, 2 O.S. 156 [2-156], 19 O.S. 1 [19-1], OPINION NO. 79-088, OPINION NO. 80-215 (MICHAEL AVANT-PYBAS) == SEE OPINION NO. 88-600 (1988) ==